internal_revenue_service number release date index number ------------------------------ -------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-105749-07 date date --------------------------------------------------------------------------------- -------------------------------------------------- ---------------------- ------------------------ ------------------------- ----------- ------------- ------------------------- --------------------------------------------------------------------------------- ty ty legend taxpayer brother deceased brother niece country x state y city z blackacre --------------------------------------------------------------------------------------------------------- greenacre ------------------------------------------------------------------------------------------------------------ year year date dollar_figure dollar_figure dear -------------- this responds to your request for a private_letter_ruling dated date specifically you are asking for a ruling that sec_1031 of the internal_revenue_code does not apply to trigger recognition of gain realized in a proposed exchange of like-kind properties facts the proposed transaction is an exchange of partial_interests in two parcels of real_property between related_persons and the sale of one of those parcels to city z within two years of the exchange parties to the proposed transaction are taxpayer brother ------- ------- ------------------------ ------------- ------------- plr-105749-07 an irrevocable_trust of deceased brother trust and niece who is the daughter of deceased brother and sole beneficiary of trust taxpayer is trustee of said trust niece is a resident of country x taxpayer and brother are residents of state y taxpayer brother and trust are equal tenants in common of blackacre and greenacre sometimes referred to as properties located in city z taxpayer brother and deceased brother inherited the properties on the death of their mother in year later deceased brother transferred his interest in the properties to a revocable_intervivos_trust this was a grantor_trust for federal_income_tax purposes so that he remained a part owner of the properties for federal_income_tax purposes deceased brother died in year under article ii b of the trust declaration nearly all of deceased brother’s estate including his interest in the properties was to be distributed outright and free of trust to niece however difficulties involved in dealing with the undivided interests in the properties have delayed the distribution of the properties from trust taxpayer has been the trustee of trust and has been managing the properties for all three owners prior to the exchange and sale described below taxpayer will resign as trustee under article vi a of the trust declaration niece will become successor trustee upon the resignation of taxpayer therefore at the time of the exchange and sale taxpayer will have no fiduciary or sec_267 relationship to niece or the trust niece as trustee of trust and as the sole beneficiary will be both the legal and beneficial_owner of the trust’s interest in the two properties additionally niece is already entitled to immediate distribution of the trust corpus thus for purposes of this ruling niece is treated as a one-third owner of the properties brother and niece want to sell the properties and use their share of the sale proceeds for other investment and personal purposes taxpayer prefers to remain invested in real_estate preferably in one of the properties but wishes to be relieved of the burden of managing the properties for the benefit of brother and niece accordingly taxpayer sought buyers for the properties city z expressed interest in acquiring both properties or in acquiring greenacre alone on date representatives of city z endorsed a non- binding letter of intent to purchase greenacre for dollar_figure and to cooperate with sellers in structuring the transaction as a sec_1031 exchange greenacre’s fair_market_value is dollar_figure and blackacre’s is about dollar_figure thus each of the owner’ sec_1 interest in the combined properties is worth about dollar_figure the one-third interest each has in greenacre being worth about dollar_figure and the one-third each has in blackacre about dollar_figure taxpayer brother and niece have agreed that taxpayer will exchange his one-third interest in greenacre worth approximately dollar_figure for brother’s and niece’s combined two-third interest in blackacre worth approximately dollar_figure the exchange referred to in the ruling_request following the exchange brother and niece would each own one-half of greenacre each half worth dollar_figure they would then sell that property to i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer plr-105749-07 city z for dollar_figure and split the proceeds taxpayer will retain full ownership of blackacre worth about dollar_figure and continue renting it to commercial tenants applicable law sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if -- a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection and c before the date years after the date of the last transfer which was part of such exchange-- there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the disposition referred to in subparagraph c occurs sec_1031 provides that for purposes of paragraph c there shall not be taken into account any disposition-- a after the earlier of the death of the taxpayer or the death of the related_person b in a compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before the threat or imminence of such conversion or c with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that for purposes of this subsection the term related_person means any person bearing a relationship to the taxpayer described in sec_267 or sec_707 relationships described in sec_267 include members_of_a_family as defined in sec_267 and a fiduciary of a_trust and a beneficiary of such trust sec_267 provides that the family of an individual shall include only his brothers and sisters whether by the whole or half blood spouse ancestors and lineal_descendants plr-105749-07 the senate_finance_committee report s prt no 101st cong 1st sess for the revenue reconciliation act of p l the report states in part a disposition also will not invalidate the nonrecognition treatment of the original exchange if it is established to the satisfaction of the secretary_of_the_treasury that neither the exchange nor the disposition had as one of its principal purposes the avoidance of f ederal income_tax it is intended that the non-tax avoidance exception generally will apply to i a transaction involving an exchange of undivided interests in different properties that results in each taxpayer holding either an entire_interest in a single property or a larger undivided_interest in any of such properties the conference committee adopted the senate amendment h_r rep no 101st cong 1st sess sec_1031 provides that sec_1031 shall not apply to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of this subsection legal analysis and conclusion taxpayer and brother are related_persons under sec_267 and c also taxpayer prior to his resignation as trustee of trust and niece are related_persons under sec_267 because taxpayer is the trustee of the trust holding title to undivided interests in the properties and niece is the beneficiary of that trust in addition the sale to city z of some of the property exchanged greenacre will occur within two years of the exchange accordingly the sale to city z of greenacre is a disposition described in sec_1031 as discussed above a disposition described in sec_1031 results in recognition of gain unless the disposition is described in sec_1031 including sec_1031 which describes a situation where neither the exchange nor the subsequent disposition had as one of its principal purposes the avoidance of tax in the present case prior to the disposition of greenacre to city z there will be an exchange of undivided interests in which the exchanging parties receive either a whole interest in property or a larger undivided_interest in property according to the legislative_history underlying sec_1031 congress intended that the non-tax avoidance exception of sec_1031c apply to this specific circumstance involving an exchange of undivided interests in different properties that results in each taxpayer holding either an entire_interest in a single property or a larger undivided_interest in any of such properties consequently the parties in the present case do not have or are deemed to not have the intent to avoid the federal_income_tax by the exchange of their undivided_interest and subsequent sale of some of the interests being exchanged within two years plr-105749-07 in addition the conclusion that the parties do not have or are deemed to not have the intent to avoid federal_income_tax has a natural corollary that the transaction or series of transactions was not structured to avoid the purposes of sec_1031 brother’s basis in the properties is lower than taxpayer’s basis so it is not in the related parties’ interest for brother rather than taxpayer to sell his interest in the properties see revrul_2002_83 2002_2_cb_927 further had the distribution of properties to niece occurred as intended on the death of deceased brother in year there would have been no related_party issue with respect to niece under sec_1031 because niece and taxpayer would not have been related_persons the same would be true if taxpayer resigns as successor trustee as provided in the original trust agreement at or near the time of the exchange accordingly we rule as follows taxpayer’s exchange of his one-third interest in greenacre for brother’s and trust’s niece’s two-third interest in blackacre will not be for the principal purpose of avoidance of federal_income_tax within the meaning of sec_1031 the transactions describe in this ruling are not structured to avoid the purposes of sec_1031 within the meaning of sec_1031 caveat s the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely michael j montemurro branch chief branch income_tax accounting
